Campbell, C. J.
(dissenting). I think the decree below was erroneous. It is the well-settled law of this State, and always has been, that, where a prior mortgagee’s security covers more land than the mortgages executed subsequently, the prior incumbrancer must first resort to the land which is not subsequently incumbered, in order that the latter mortgagees may, as far as possible, get their pay after he is paid. The subsequent mortgagee is by any other rule cut off from his security for the benefit of his debtor.
It is not disputed by any one that, if no part of the prop*418erty covered by the first mortgage in the present case had been occupied as a homestead, the rule would apply. I cannot see how that should make any difference. The property belonged to the husband, and except for the homestead law he could do what he pleased with it. The only effect of the constitutional and statutory provisions is to require the wife’s concurrence in a deed or mortgage to make it binding. The joint act of husband and wife can always end the exemption. A change of residence will extinguish it.
When the wife joins in a deed or mortgage, the instrument has the same validity as any other similar transfer. The constitutional provision contains no qualification or limitation. It is made for the wife’s benefit, and she can waive it if she chooses in the way designated. When she does so waive it, I can see no reason for holding that the deed or mortgage does not become subject to all the incidents of such a security, and one of them is the liability of having the sale on foreclosure marshaled in favor of subsequent incumbrancers. It is not, I think, a proper judicial function to make new rules of law, on any theory, of a legislative intent that has never been expressed, and that would revolutionize the law of mortgages. Undoubtedly a wife, in signing a mortgage, might by its terms qualify what would otherwise be its effect; but to hold that a mortgage which the law makes valid should, in the absence of any such condition, be put on a different footing from other mortgages, is, in my judgment, a stretch of judicial authority over the rights and liabilities of contracting parties that is not authorized.